730 N.W.2d 223 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin MOORE, Defendant-Appellant.
Docket No. 132639. COA No. 269402.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the October 11, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel and the motion to remand are DENIED.